IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                           :   No. 2908 Disciplinary Docket No. 3
                                            :
                                            :   No. 111 DB 2022
 CHARLES W. JOHNSTON                        :
                                            :   (United States District Court for the
                                            :   Middle District of Pennsylvania, Case
                                            :   No. 1:18-cr-127)
                                            :
                                            :   Attorney Registration No. 15621
                                            :
                                            :   (Cumberland County)




                                        ORDER



PER CURIAM

       AND NOW, this 5th day of October, 2022, having received no response to a Rule

to Show Cause why Charles W. Johnston should not be placed on temporary suspension,

the Rule is made absolute, and Charles W. Johnston is placed on temporary suspension.

See Pa.R.D.E. 214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.

       Respondent’s right to petition for dissolution or amendment of this Order and to

request accelerated disposition of any charges underlying this Order pursuant to

Pa.R.D.E. 214(d)(4) and (f)(2) are specifically preserved.